Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Response to Amendment
Applicant's argument, filed on December 27, 2021 has been entered and carefully considered. Claims 1, 7, 11, 16, 22 and 28are amended. Claims 3 and 18 are canceled and 1, 2, 4-17 and 19-30 are pending. 



Response to Arguments
3.	On pages 11-12  applicant argues "Takeshi fails to disclose or suggest determining a second prediction block of a second chroma component of the block using at least one of intra prediction or inter prediction; determining intermediate reconstructed samples based on the first residual samples and the second prediction block," as claimed in amended claim 1. While the applicant's argument points are understood, the examiner respectfully disagrees it is because Takeshi discloses determining a second prediction block of a second chroma component of the block using at least one of intra prediction or inter prediction; determining intermediate reconstructed samples based on the first residual samples and the second prediction block([see in Fig. 54 and S229]- step S229, correct prediction image of chroma component Cr by using prediction residual of chroma component Cb; para[0272]).


	
	


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-22 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over TSUKUBA, Takeshi(EP 3 684 055 A1; Date of filing: 31.08.2018) in view of Kim et al. (US. Pub. No. 2015/0124865 A1).
Regarding claim 1, Takeshi teaches a method of decoding video data([see in Fig. 54]-decoding process), the method comprising: receiving information for first residual samples for a first chroma component of a block of the video data, wherein the first residual samples correspond to a difference between a first chroma block of the first chroma component and a first prediction block of the first chroma component([see in Fig. 54 and s226]- decode prediction residual of chroma component Cb; [see also in para 0269]); determining a second prediction block of a second chroma component of the block using at least one of intra prediction or inter prediction([see in Fig. 54 and S229]- step S229, correct prediction image of chroma component Cr by using prediction residual of chroma component Cb; para[0272]); determining intermediate reconstructed samples based on the first residual samples and the second prediction block ([see in Fig. 54 and s229]- correct prediction image of chroma component Cr by using prediction residual of chroma component Cb); receiving information for second residual samples for a second chroma component of the block of video data, wherein the second residual samples correspond to a difference between the second chroma block of the second chroma component and the intermediate reconstructed samples([see in Fig. 54, S230]-perform inverse quantization/inverse transformation to transform quantized transformation coefficient of chroma component(cr) into prediction residual; [see also para 0272 ]).
However, Takeshi does not explicitly disclose  reconstructing the first chroma block based on the first residual samples and the first prediction block; reconstructing the second chroma block based on the second residual samples and the intermediate reconstructed samples; and outputting decoded video data comprising the reconstructed first chroma block and the reconstructed second chroma block. 
reconstructing the first chroma block based on the first residual samples and the first prediction block([para 0009-0010]- processors of a device configured to decode video data to decode a first block of video data to produce a block of reconstructed luma residual values and a block of predicted chroma residual values); reconstructing the second chroma block based on the second residual samples and the intermediate reconstructed samples([para 0091]- Other chroma sub-sampling formats may be used, including 4:2:2 and 4:4:4.  In a 4:2:2 chroma sub-sampling format, for every 4.times.2 block of pixels, there are eight luma components (four in each row) and four chroma components (e.g., one Cr chroma component and one Cb chroma component in each of the first and second rows of the 4.times.2 block)); and outputting decoded video data comprising the reconstructed first chroma block and the reconstructed second chroma block([see in Fig. 9]- video decoder 30 may be configured to decode a first block of video data to produce a block of reconstructed luma residual values and a block of predicted chroma residual values (902).  As discussed above, video decoder 30 may produce the luma residual values and predicted chroma residual values using inter-prediction or intra-prediction.  In accordance with the techniques of this disclosure, the first block of video data has one of a 4:2:0 or a 4:2:2 chroma sub-sampling format).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kim to the modified system of Takeshi techniques that may be used for color residual prediction for video blocks using a chroma sub-sampling format other than 4:4:4 (e.g., 4:2:2 or 4:2:0 chroma sub-sampling formats) [Kim; paragraph 0006].
 reconstructs the decoded image R in each picture unit, and stores the reconstructed decoded image R in the frame memory 116, considers that as lossless data; [see also para 0400; 0408]- where the cross-chroma residual prediction enabled flag chroma_resi_pred_enabled_flag is "1" (true), the cross-chroma residual prediction flag chroma_resi_pred_flag is transmitted, thereby making it possible to reduce redundant information and suppress reduction in the coding efficiency).
Claim 3 (canceled).
Regarding claim 4, Takeshi teaches wherein the first chroma block and the second chroma block are of a same coding unit (CU)([see in Fig. 54]- processing for current CU).
Regarding claim 5, Takeshi teaches wherein reconstructing the second chroma block based on the second residual samples and the intermediate reconstructed samples comprises adding values of the second residual samples to corresponding values of the intermediate reconstructed samples([see in Fig. 54, S231]-restore decoded image from prediction residual and corrected prediction image of Chroma component).
Regarding claim 6, Takeshi teaches determining that the block of the video data is encoded in a joint coding of chroma residuals mode([para 0385]- cross chroma residual prediction enabled flag).
Regarding claim 7, Takeshi teaches reconstructing the first chroma block based on the first residual samples and the first prediction block comprises adding the first 
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 11 have been met in claim 1.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 14, Takeshi teaches determining the intermediate reconstructed samples based on the first residual samples and the second prediction block of the second chroma component comprises adding values of the first residual samples to values of samples of the second prediction block([para 0259]- the chroma prediction image correction section 172 adds a•Resie b obtained by multiplying the Cb collocate prediction residual Resie b by the prediction parameter a to the Cr prediction image Per on the basis of expression (10) above, and generates a corrected Cr prediction image P*e r·).
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Claim 18 (canceled).
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 26, Takeshi teaches a display configured to display decoded video data ([see in Fig. 75]- FIG. 75 illustrates an example of a schematic configuration of a television apparatus to which the embodiment described above is applied. A television apparatus 900 includes an antenna 901, a tuner 902, a demultiplexer 903, a decoder 904, a video signal processing unit 905, a display unit 906).
Regarding claim 27, Takeshi teaches wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box([see in Fig. 76]- a camera unit 926).
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 28 have been met in claim 1.

Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 14.

	

Allowable Subject Matter
Claims 8-10 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the method of claim 1, wherein determining the intermediate reconstructed samples comprises determining the intermediate reconstructed samples according to one of the following equations:
reclCr[x][y] = Clip(predCr[x][y] + CSign*resJointC[x][y] >> 1) or
Clip(predCr[x][y] + CSign*kl *resJointC[x][y ]), wherein
rec 1 Cr[ x ][y] represents the intermediate reconstructed samples,
Clip is a clipping operation,
predCr[x][y] represents samples of a second prediction block of the
second chroma component,
Csign is a sign value,

resJointC[ x ][y] represents samples of the first residual samples,
>> is a right-shift or divide by 2 operation, and 
K1 is a pre-stored or signaled parameter.


Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Pu et al., US Pat. No. 9,648,330 B2, discloses Method for techniques for determining a scale factor for a block of chroma residual samples of a first channel from a corresponding block of luma residual samples and a corresponding block of residual chroma samples of a second, different channel.
2.	Zhang et. al., US Pat. No. 11,095,922 B2, discloses a techniques related to 
adaptive loop filter (ALF), and more specifically, to improvements in geometry 
transformation-based ALF (GALF) in the context of advanced video codecs.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MD N HAQUE/Primary Examiner, Art Unit 2487